Citation Nr: 0609074	
Decision Date: 03/29/06    Archive Date: 04/07/06	

DOCKET NO.  05-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
VARO in Cleveland, Ohio, that, in pertinent part, denied 
entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has fulfilled its duty to assist 
him in developing such evidence.

2.  The record contains no credible supporting evidence of an 
inservice stressor.

3.  The veteran does not have PTSD attributable to 
experiences during active service.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The veteran and his representative had been provided with 
copies of the December 2004 rating decision and the June 2005 
statement of the case.  These actions discuss the pertinent 
evidence and the laws and regulations related to the claim on 
appeal.  The documents essentially notified the veteran and 
his representative of the evidence needed to prevail on the 
claim.  In addition, the veteran was provided with a 
communication dated in May 2004, informing him what 
information was needed from him.  He was told what the 
evidence had to show to support his claim and he was told how 
VA would help him obtain evidence for his claim.  He was 
informed that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  

VA medical records have been associated with the claims 
folder and the veteran has been accorded a special 
psychiatric examination by VA.  Accordingly, the Board 
concludes that VA has fulfilled its duty to assist the 
veteran in this case.  

In view of the foregoing, the Board finds that VA has 
complied with the VCAA notification and assistance 
requirements and has obtained and developed all evidence 
necessary for an equitable disposition of the matter on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 102 (2005) 
and Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. March 3, 2006.

Pertinent Legal Criteria

In general, service connection will be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

In deciding the merits of a claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

With regard to PTSD, service connection requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between current symptoms and an inservice stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App.  91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

A review of the service medical records is without reference 
to the presence of a psychiatric disorder.

The veteran's personnel records disclose that he served in 
Vietnam for several months from 1969 to 1970.  His principal 
occupational specialty was as a metals processing specialist 
with the 366th Field Maintenance Squadron, at Da Nang Air 
Base, Vietnam.  According to performance reports, his duties 
there involved servicing and operating all shop equipment, 
repairing and manufacturing aircraft and nonaircraft parts 
and equipment, and selecting proper equipment and methods in 
accomplishing assignments.  He also performed welding, heat 
treating, and nondestructive testing.  

The post service medical evidence dates from 2002.  The 
records reveal the veteran has been seen in VA outpatient 
consultation on periodic occasions since 2002 at the VA 
Medical Center in Cincinnati, Ohio.  At the time of one visit 
in March 2004, the veteran stated that while stationed in Da 
Nang as a welder for aircraft parts, he then received 
"incoming on a regular basis."  He stated that his most 
traumatic experience occurred when his sergeant ordered him 
to weld open a 55-gallon drum.  He indicated that he offered 
to pry or chisel the top off, but the sergeant insisted he 
weld it off.  He claimed that he had heard about a fellow 
soldier who had been killed doing this because oftentimes the 
drums contained flammable liquid or fumes.  The veteran 
stated that he felt helpless to do anything other than weld 
the top off as he was told and "likely die in the process."  
He claimed that as soon as he started the job, there was a 
loud explosion and he was injured and hospitalized.  An 
accident report contains a notation that the "airman was 
working to (sic) fast not thinking."  (The Board notes that 
service connection is in effect for residuals of a fracture 
of the left upper extremity.  The 20 percent rating has been 
in effect since 1972.)  

The outpatient records from the VA Medical Center in 
Cincinnati disclose psychiatric diagnoses that include PTSD.

The medical records also include the report of a psychiatric 
examination accorded the veteran by VA in November 2004.  The 
veteran again described his primary stressor as the incident 
when the drum exploded.  He also stated that the Da Nang Air 
Base was exposed to rocket and mortar attacks while he was 
stationed there and these would occur 2 or 3 times a week.  
He recalled one incident when one of the barracks near his 
was hit by a rocket. 

The examiner referred to psychological testing and stated 
that the entire claims folder had been reviewed.  An Axis I 
diagnosis was made of mood disorder, not otherwise specified; 
alcohol abuse, in partial remission.  The examiner stated the 
veteran was "not felt" to meet the diagnostic criteria for 
PTSD.  The examiner noted the veteran had a history of a 
traumatic event occurring in Vietnam that was "potentially 
"life-threatening.  However, the examiner believed the 
veteran did not appear to be significantly impaired either 
socially or occupationally.  He added the veteran did not 
report significant nightmares or flashbacks and did not 
currently report severe symptoms of hyperarousal or 
hypervigilance.

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  The Board notes that the physician who conducted 
the psychiatric examination of the veteran in November 2004 
stated that he had reviewed the entire claims folder.  This 
included review of the reports of the outpatient visits at 
the VA Medical Center in Cincinnati between 2002 and 2004.  
The examiner noted that while the veteran might have been 
exposed to traumatic events in Vietnam, he did not exhibit a 
symptom picture so as to warrant the diagnosis of PTSD.  The 
comments from the examiner are very probative because he had 
access to the entire claims file.  As noted above, while the 
veteran himself is competent to report symptoms, as noted 
above, as a lay person he is not competent to advance a 
theory of medical causation or to offer a diagnosis.  
38 C.F.R. § 3.159; see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Grottveit v. Brown, 5 Vet. App.  91, 93 
(1993).  Accordingly, service connection for PTSD must be 
denied.  


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


